DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 19, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species I, and corresponding claims 1-11 and 20 in the reply filed on July 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hattori (US Pub. 2009/0091641).
In regard to claim 1, note Hattori discloses an image sensor comprising an array of imaging pixels (paragraph 0085, and figures 1-3: 100), at least one reference pixel that is shielded from incident light (paragraph 0085, and figures 1-3: 101), adaptive filtering circuitry configured to receive data from the at least one reference pixel (paragraphs 0089-0090, and figures 1-3: 110a; the filtering circuitry 110a receives the OB pixel data), and row noise correction circuitry configured to correct pixel values from the array of imaging pixels based on an output from the adaptive filtering circuitry (paragraphs 0089-0090, and figures 1-3: 109; the correction circuitry 109 corrects the pixel values of the effective area  based on the values output by the filtering circuitry 110a).
In regard to claim 2, note Hattori discloses that the adaptive filtering circuitry is configured to provide the output based on the data from the at least one reference pixel (paragraphs 0089-0090, and figures 1-3: 110a, Dud; the filtering circuitry 110a receives the OB pixel data and generates an output Dud to the correction circuitry 109).
In regard to claim 3, note Hattori discloses that the output is an estimate of row noise (paragraphs 0089-0090, and figures 1-3: 110a, Dud; the output of the filtering circuitry 110a includes correction values corresponding to an estimate Dud of the noise within the row being corrected).
In regard to claim 5, note Hattori discloses that the adaptive filtering circuitry provides the estimate of row noise based on data from multiple reference pixels (paragraph 0105; an average of multiple OB pixels is used to provide the estimate Dud).
In regard to claim 6, note Hattori discloses that the adaptive filtering circuitry provides the estimate of row noise based on an average of respective outputs from the multiple reference pixels (paragraph 0105; an average of multiple OB pixels is used to provide the estimate Dud).
In regard to claim 9, note Hattori discloses that the adaptive filtering circuitry is configured to undergo a training phase in which coefficients for an adaptive filter are optimized according to an algorithm (paragraphs 0089, 0099-0106, 0110-0116, 0123-0128, and figures 1-5: Dpr; before reading out each row of imaging pixels 100, the reference pixels 101 are read in order to optimize the filter 110a by updating the coefficients Dpr that are used to perform the noise estimation).
In regard to claim 20, note Hattori discloses an image sensor comprising an array of imaging pixels (paragraph 0085, and figures 1-3: 100), at least one reference pixel that is shielded from incident light (paragraph 0085, and figures 1-3: 101), a plurality of analog-to-digital converters coupled to the array of imaging pixels and the at least one reference pixel (paragraph 0085, and figures 1-3: 103; the A/D converters 103 convert both the imaging pixels 100 and the reference pixels 101), and data processing circuitry configured to receive digital values from the plurality of analog-to-digital converters and correct outputs from the array of imaging pixels for row noise using adaptive filtering circuitry (paragraph 0086-0090, and figures 1-3: 104; the digital signals output by the A/D converters 103 are corrected by the processing circuitry 104 to adaptively correct row noise).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Pub. 2009/0091641), in view of Ahn (US Patent 7,839,438).
In regard to claim 4, note Hattori discloses the use of an image sensor, as discussed with respect to claim 3 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the adaptive filtering circuitry provides the estimate of row noise based on data from a single reference pixel.
In analogous art, Ahn discloses the use of an image sensor that includes at least one reference pixel used to correct pixel values from imaging pixels (column 3, lines 19-27, figure 1: 120, and figure 3: 320), wherein the at least one reference pixel includes a single reference pixel (column 3, lines 43-50, and figure 3: 120).  Ahn teaches that the use of one reference pixel is preferred in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels (column 1, lines 61-67, column 2, lines 53-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the at least one reference pixel includes no more than a single reference pixel, in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels, as suggested by Ahn.  And based on the combination of Hattori and Ahn, the adaptive filtering circuitry of Ahn is considered to provide the estimate based on data from the single reference pixel.
In regard to claim 7, note Hattori discloses the use of an image sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the at least one reference pixel includes no more than a single reference pixel.
In analogous art, Ahn discloses the use of an image sensor that includes at least one reference pixel used to correct pixel values from imaging pixels (column 3, lines 19-27, figure 1: 120, and figure 3: 320), wherein the at least one reference pixel includes a single reference pixel (column 3, lines 43-50, and figure 3: 120).  Ahn teaches that the use of one reference pixel is preferred in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels (column 1, lines 61-67, column 2, lines 53-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the at least one reference pixel includes no more than a single reference pixel, in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels, as suggested by Ahn.
In regard to claim 8, note Hattori discloses the use of an image sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the at least one reference pixel includes no more than a single column of reference pixels.
In analogous art, Ahn discloses the use of an image sensor that includes at least one reference pixel used to correct pixel values from imaging pixels (column 3, lines 19-27, figure 1: 120, and figure 3: 320), wherein the at least one reference pixel a single column of reference pixels (column 4, lines 43-50, and figure 3: 320).  Ahn teaches that the use of a single column of reference pixels is preferred in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels (column 1, lines 61-67, column 2, lines 53-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the at least one reference pixel includes no more than a single column of reference pixels, in order to enable the image sensor to have an optical black area with a reduced size, and thereby increase the availability of area for active pixels, as suggested by Ahn.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0212657: note the use of an image sensor that includes reference pixels that are used generate an estimate of the noise level, and then perform black level correction in either the analog domain, or in the digital domain.
US 2019/0191115: note the use of an image sensor that performs noise estimation by adaptively filtering dark frame information, and then correcting the image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697